— Appeal from a judgment of the Erie County Court (Timothy J. Drury, J.), rendered March 15, 2006. The judgment convicted defendant, after a nonjury trial, of burglary in the third degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him after a nonjury trial of burglary in the third degree (Penal Law § 140.20). Because defendant’s motion for a trial order of dismissal was not “ ‘specifically directed’ at the alleged error” asserted on appeal, defendant failed to preserve for our review his contention that the evidence is legally insufficient to support the conviction (People v Gray, 86 NY2d 10, 19 [1995]). In any event, that contention lacks merit and, contrary to defendant’s further contention, the verdict is not against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]).
The contention of defendant that the record fails to establish that his waiver of the right to a jury trial was signed in open court, as required by NY Constitution, article I, § 2 and GPL 320.10 (2), is belied by the record (see People v White, 43 AD3d 1407 [2007], lv denied 9 NY3d 1010 [2007]). We have considered defendant’s remaining contention and conclude that it is without merit. Present — Hurlbutt, J.P., Smith, Green, Pine and Gorski, JJ.